DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Puustinen (US 6,214,168) in view of Braun (US 5,431,787).
Claims 1, 2, 13, and 14:  Puustinen discloses a paper machine.  The machine includes a press section (2) for dewatering a fibrous web (W) and a drying section (3) located after the press section for drying the web.  Figures 1-2 show different embodiments of the papermaking machine.  In Figure 2, the press section of the machine comprises a plurality of press rolls       (28, 34; 44, 51) forming two press nips (NP1, NP2) therebetween. The first press nip (NP1) is configured with two water absorbing dewatering belts (felts 20, 30) and the fibrous web contained therebetween to run through.  The second press nip (NP2) is configured with one other   A removal receiving doctor (unlabeled) is assigned to the first heated dryer cylinder of the dryer section.  
The cylinder axis of the first heated dryer cylinder and the roll axis of the first vacuum equipped guide roll (immediately after the first heated dryer cylinder) are offset vertically relative to one another and located at a horizontal distance from one another.  The drying wire (60) comes off the first heated dryer cylinder at an angle slightly less than 90o to the horizontal.  These features are easily seen in Figure 1.  The horizontal distance between the cylinder axis and the roll axis ("Distance"; see the annotated Figure 1 below), is approximately equal to but slightly less than the sum of the radius (R) of the first heated drying cylinder (62) and the radius (r) of the first vacuum equipped guide roll (63) (a drying wire coming off the first heated dryer cylinder at exactly 90o would result in a distance equal to 100% of the sum of the two radii).  This distance reads on a distance greater than 80% of the sum of the radii (as per claim 1), greater than 90% of the sum of the radii (as per claim 2), between 85-95% of the sum of the radii (as per claim 13), and less than 100% of the sum of the radii (as per claim 14), or is so close that the claimed machine would not be expected to perform substantially differently than that of Puustinen.  As a result, it is deemed that the structural configuration of Puustinen meets the 

    PNG
    media_image1.png
    553
    603
    media_image1.png
    Greyscale
 
Puustinen does not disclose a pulper located under the removal receiving doctor of the drying cylinder. However, pulpers are located elsewhere in the paper machine where receiving doctors are present (e.g., see column 5, line 63).  The presence of pulpers and the removal receiving doctor at the first drying cylinder strongly suggest a pulper be present to receive material removed from the first drying cylinder.  
  Braun discloses a paper machine.  Analogous to the paper machine of Puustinen, the paper machine of Braun includes a press section (100) for dewatering a fibrous web (paper web PW) and a drying section (108) located after the press section for drying the web.  Figures 1-5 show different embodiments of the papermaking machine.  In each figure, the press section of the machine comprises two press locations (1, 2) including a plurality of press rolls (7, 8; 9, 10) forming two press nips (104, 106) therebetween. The first press nip (104) is configured with two water absorbing dewatering belts (felts 11, 12) and the fibrous web contained therebetween to 
Claims 3 and 4:  In Figure 2 of Puustinen, the smooth impermeable transfer belt (50) is cleaned upon its return loop by a cleaning device which directs a pressurized cleaning fluid onto a side of the belt that carries the fibrous web.  The cleaning device further includes at least one doctor.  The transfer belt is supported on a guide roll in a region of the cleaning device.  The claimed operating pressure of at least 50 bar does not distinguish the claimed cleaning device from that of Puustinen.  Nevertheless, one skilled in the art would arrive at an optimum pressure that is suitable for the intended use of cleaning the belt. 
Claims 5 and 11:  In Puustinen, Figure 2, the impermeable transfer belt (50) carries the web (W) from the second press nip (NP2) to the receiving belt (60) that is the drying wire.  The upper dewatering felt (40) is redirected away from the web as it exits the second press nip.  There is no suction device on the side of transfer belt that is opposite the side where the web is 
Claim 6:  The features of the press rolls are encompassed by column 6, lines 16-22 of Puustinen.
Claim 9: In Puustinen, the fibrous web is carried prior to the first press nip by the two water absorbing dewatering belts over the entire distance from where the belts converge.  This amounts to the longest possible distance of travel.
Claim 10: In Puustinen, the two water absorbing dewatering belts of the first press nip include an upper dewatering belt (20) and a lower dewatering belt (30).  The upper dewatering belt of the first press nip is redirected away from the fibrous web during a suction application (suction transfer roll 36) upon the lower dewatering belt, as seen in Figure 2.
Claim 12: Puustinen teaches basis weights greater than 100 g/m2 (see column 1,         lines 53-56).

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Puustinen               (US 6,214,168) in view of Braun (US 5,431,787) as applied to claim 6 above, and further in   view of Laapotti (US 6,368,466).
The paper machine of Puustinen in view of Braun is described above as it pertains to claim 6.  In Puustinen, the press rolls include cylindrical press rolls and shoe press rolls forming 
Analogous to Puustinen and Braun, Laapotti discloses a paper machine comprising one or more extended nip presses.  At least the first press nip (NP1) is an extended press nip, see the figures.  The linear load at the first extended nip NP1 is preferably from about 100 to about 1,400 kN/m, which includes claimed values greater than 800 kN/m. The length of the first extended nip NP1 in the running direction of the paper web (W) is between about 100 and about 300 mm, which includes claimed values greater than 250 mm.  See column 7, lines 19-37 of Laapotti. When the paper web is run through the first extended nip at relatively high running speeds, the web experiences sufficient pressing force and a sufficiently long dwell time in the nip so that efficient two-sided and symmetrical dewatering occurs.  See, e.g., column 7, lines 47-53.  It would have been obvious to one skilled in the art before the effective filing date of the invention to provide at least the first press nip of Puustinen with a linear load and length as taught by Laapotti for the same reasons.

3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Puustinen               (US 6,214,168) in view of Braun (US 5,431,787) as applied to claim 1 above, and further           in view of Mausser (US 2012/0055644).
The paper machine of Puustinen in view of Braun is described above as it pertains to claim 1.  In Puustinen, the smooth impermeable transfer belt (50; Figure 2) supports the fibrous web as it exits the second press nip.  Puustinen does not discloses that the belt has a roughness Rz of less than 12 m in a machine direction on the web supporting side of the belt.
.

Response to Arguments
Applicant's arguments submitted February 3, 2021 have been fully considered.
Claims 1-6 and 9-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Puustinen (US 6,214,168) in view of Braun, claim 7 remains rejected under 35 U.S.C. 103 over Puustinen and Braun in view of Laapotti (US 6,368,466), and claim 8 remains rejected under      35 U.S.C. 103 over Puustinen and Braun in view of Mausser (US 2012/0055644).  The rejections have been modified above from previously to apply to the claims as currently amended. The rejection of claim 1 has also been modified from previously to correct the reference number associated with the first vacuum equipped guide roll (63, not 61) in Figure 1, located immediately after the first heated dryer cylinder (62).  The determination of the horizontal .
It is submitted that the claimed limitation of the horizontal distance (between the first heated dryer cylinder axis and the first vacuum equipped guide roll axis) being greater than 80% of the sum of a radius of the first heated dryer cylinder and a radius of the first vacuum equipped guide roll is met by Puustinen.  Absent any substantial structural differences between Puustinen and the claimed paper machine, none are thought to exist, the machine of Puustinen would be expected to provide stable web travel and web-wide transfer of the fibrous web as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Eric Hug/Primary Examiner, Art Unit 1748